RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 22a0064p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



                                                           ┐
 UNITED STATES OF AMERICA,
                                                           │
                                  Plaintiff-Appellee,      │
                                                            >        No. 20-5284
                                                           │
       v.                                                  │
                                                           │
 MARK DOUGLAS GOULD,                                       │
                              Defendant-Appellant.         │
                                                           │
                                                           ┘

                         Appeal from the United States District Court
                    for the Eastern District of Tennessee of Chattanooga.
                   No. 1:19-cr-00039-1—Curtis L. Collier, District Judge.

                                   Argued: April 29, 2021

                             Decided and Filed: April 7, 2022

                  Before: GUY, DONALD, and MURPHY, Circuit Judges.
                                 _________________

                                          COUNSEL

ARGUED: Travis A. Rossman, ROSSMAN LAW, PLLC, Barbourville, Kentucky, for
Appellant. Luke A. McLaurin, UNITED STATES ATTORNEY’S OFFICE, Knoxville,
Tennessee, for Appellee. ON BRIEF: Travis A. Rossman, ROSSMAN LAW, PLLC,
Barbourville, Kentucky, for Appellant. Luke A. McLaurin, UNITED STATES ATTORNEY’S
OFFICE, Knoxville, Tennessee, James T. Brooks, UNITED STATES ATTORNEY’S OFFICE,
Chattanooga, Tennessee, for Appellee.

       DONALD, J., delivered the opinion of the court in which MURPHY, J., joined. GUY, J.
(pp. 13–19), delivered a separate opinion concurring in part and in the judgment.
 No. 20-5284                        United States v. Gould                              Page 2


                                     _________________

                                          OPINION
                                     _________________

       BERNICE BOUIE DONALD, Circuit Judge. This case presents this Court with two
purely legal questions: (1) whether a FaceTime call constitutes a “visual depiction” under
U.S.S.G. § 2G1.3(c)(1), and (2) whether responding to a notice or advertisement “involved”
“offering or seeking by notice or advertisement” under that same provision. The district court
found that a FaceTime call does constitute a “visual depiction” and that the provision is broad
enough to cover responding to a notice or advertisement.       For the following reasons, we
AFFIRM.

                                     I. BACKGROUND

       A.      Gould Responds to Advertisement for Child Pornography

       As described in the Presentence Report and Plea Agreement, in 2018 Defendant-
Appellant Mark Gould responded to an online advertisement that offered to allow someone to
“engage in a live online session with an 8-year-old in exchange for child pornography.” That
advertisement included a photo of a minor. Gould initiated the conversation, writing: “Hey I saw
your daughter in the tub. I would live [sic] to facetime with you two. Hit me up thanks.” Gould
later wrote, “[I]f you want to make me the [happiest] guy [on] the planet, [I] would love to
facetime with your daughter.” Gould offered to send money to the individual through PayPal or
Apple Pay. At this point, Gould was speaking to a real individual, but law enforcement later
apprehended that person.    Gould then began speaking with an undercover agent from the
Department of Homeland Security who had assumed the arrested person’s online identity. The
agent offered to let “his” minor daughter have sex with Gould, explaining that he would “video”
the encounter. Gould replied, “That sounds amazing I would pay for that:). Can I FaceTime
with her sometime?”

       Throughout December, Gould sent the undercover agent links to child pornography, as
well as Gould’s password to a cloud account with thousands of images of minors, including
toddlers.   In discussing his hoped-for visit with the undercover agent’s “daughter,” Gould
 No. 20-5284                          United States v. Gould                          Page 3


explained that “I would gladly do your daughter while you taped it” and that “[t]he thought of
being able to see your daughter on [c]am is like a dream for me.” Through December and
January, the two continued to discuss Gould’s planned travel from the State of Washington to
Tennessee. On January 7, 2019, the undercover agent told Gould that he would like to “video”
Gould’s encounter with his daughter, to which Gould “indicated he had some HD camcorders,
but that his phone was amazing.” Days later, Gould said that “he had a good editing program in
order to blur faces out on videos.”

       On January 24, 2019, Gould flew to Tennessee where he met with an undercover agent in
Chattanooga. Gould presented a blood test indicating he had no sexually-transmitted diseases.
The undercover agent asked Gould “if he would like to take a video home with him[,] and
[Gould] stated they had not discussed that.” At that point, law enforcement arrested Gould.
Under interrogation, Gould admitted that he responded to the advertisement and confirmed that
he saw the images of the 8-year-old in that initial advertisement.

       B.      Procedural History

       On February 26, 2019, Gould was charged with Enticing a Minor to Engage in Sexual
Activity in violation of 18 U.S.C. § 2422(b).        Gould reached a plea agreement with the
government, admitting that he “knowingly use[d] a facility or means of interstate commerce to
attempt to persuade, induce, entice or coerce an individual who has not attained the age of
18 years, to engage in sexual activity[.]” The charge carried a mandatory minimum sentence of
ten years and a maximum sentence of life imprisonment. The plea agreement noted that the
government would not oppose a two-level reduction for acceptance of responsibility under
U.S.S.G. § 3E1.1(a). The agreement also noted that if Gould’s offense level were sixteen or
greater and if Gould were awarded a two-level reduction under § 3E1.1(a) (for acceptance of
responsibility), the government would move for an additional one-point reduction under
§ 3E1.1(b) (for timely notice of intent to plead guilty). The plea agreement contained no
appellate waiver.

       After noting his agreement with the factual basis found in the plea agreement, Gould
pleaded guilty. There were ultimately three PSRs issued. The first PSR assigned a base offense
 No. 20-5284                         United States v. Gould                                Page 4


level of 32, using the cross reference at U.S.S.G. § 2G1.3(c)(1) “because the offense involved
seeking by notice a minor to engage in sexually explicit conduct for the purpose of producing a
visual depiction of such conduct.” This base offense level (under U.S.S.G. § 2G2.1(a)) was four
levels higher than the base offense level that would have otherwise applied without the cross
reference. See U.S.S.G. § 2G1.3(a)(3). The PSR then included three enhancements. First, a
four-level enhancement applied under § 2G2.1(b)(1)(A) because the offense involved a minor
under the age of twelve. Second, a two-level enhancement applied under § 2G2.1(b)(3) because
Gould knowingly distributed child pornography in the course of the offense. Third, a two-level
enhancement applied under § 2G2.1(b)(6)(B)(ii) because the offense involved the use of a
computer to solicit participation with a minor in sexually explicit conduct. This resulted in an
adjusted offense level of 40. With a two-level reduction under § 3E1.1(a) and a one-level
reduction under § 3E1.1(b), Gould’s total offense level was 37. Gould had no criminal history,
resulting in a criminal history category of I, which led to a Guidelines range of 210 to 262
months.

       Days later, probation issued a Revised PSR, now adding a four-level enhancement under
§ 2G2.1(b)(4) because the “offense involved material that portrayed an infant or toddler[.]”
Gould objected to the Revised PSR on three grounds.           First, Gould argued that the cross
reference at § 2G1.3(c)(1) did not apply because Gould responded to the notice with the intent to
communicate via FaceTime, not to “produce” a “visual depiction” within the meaning of
§ 2G1.3(c)(1). In response, the Probation Office said that it considers a live transmission, e.g., a
FaceTime call, to be a “visual depiction.”       Second, Gould argued that § 2G1.3(c)(1) was
inapplicable because “Gould did not place any notice himself, and the acts of others should not
be attributed to him under these circumstances according to U.S.S.G. § 1B1.3(a).”               The
Probation Office responded that the cross reference applies because Gould “directly responded”
to the advertisement and that the cross reference merely requires that the offense “involve” a
notice or advertisement.      Third, Gould objected to the four-level enhancement under
§ 2G2.1(b)(4), to which the Probation Office responded that Gould distributed numerous links to
child pornography, links that included images of toddlers.
 No. 20-5284                         United States v. Gould                                Page 5


       Probation then issued the third and final PSR on March 2, 2020. This version included
the same base offense level of 32 and all four enhancements, resulting in a total offense level of
44. The report included the same three-level reduction for acceptance of responsibility and
timely notice of intent to plead, and with Gould’s criminal history category of I, the resulting
Guidelines range was 324 to 405 months.

       At sentencing, Gould made the same three arguments. As to the FaceTime argument,
Gould’s counsel argued that “there’s nothing tangible left at the end of a FaceTime call[;]”
rather, “[i]t is the transmission of a live event.” The district court, though noting that Gould’s
arguments were “interesting” and “not without some degree of logic,” nonetheless rejected the
arguments, finding that Gould’s arguments conflicted with the “commonly understood meaning
of the key words” in the cross reference. The district court concluded that “producing a visual
depiction” under the cross reference included creating a live transmission of the target; by way of
example, the district court analogized to “producing” a Broadway play—it is “produced,” albeit
not recorded. As to Gould’s second argument—that he merely responded to the advertisement—
the district court rejected that argument because the cross reference requires only that the offense
“involve” offering or seeking by notice or advertisement, and that when Gould responded to the
advertisement, that alone is “evidence of his interest in seeking out such materials.” As to
Gould’s third and final argument about the enhancement under § 2G2.1(b)(4), the district court
found that Gould’s offense “involved” material portraying toddlers because Gould’s sending of
material with toddlers (done throughout the course of Gould’s ongoing conversations with the
undercover agent) was done to gain trust with the recipient and to entice the other individual to
let Gould FaceTime with the child.

       Having rejected Gould’s three objections, the district court still granted a downward
departure under U.S.S.G. § 5K1.1, reducing his offense level to 37. With a resulting Guidelines
range of 210 to 262 months, the district court ultimately sentenced Gould to the bottom of that
range, 210 months. Gould then timely appealed.
 No. 20-5284                                 United States v. Gould                                           Page 6


                                                 II. ANALYSIS

         A.       Standard of Review

         Because Gould challenges the application of the § 2G1.3(c)(1) cross reference and the
resulting calculation of the Guidelines range, Gould is challenging the procedural reasonableness
of his sentence, which we would normally review for abuse of discretion. United States v. Jeter,
721 F.3d 746, 755 (6th Cir. 2013). This Court, however, has previously noted that a “district
court’s interpretations of the Sentencing Guidelines are reviewed de novo.” United States v.
Canestraro, 282 F.3d 427, 431 (6th Cir. 2002) (citing United States v. Brown, 147 F.3d 477, 485
(6th Cir. 1998)).        Although we deferentially review the application of the Guidelines to
undisputed facts, when the issue is a “purely legal matter” that concerns the meaning of the
Guidelines, we review de novo. Id. (quoting Buford v. United States, 532 U.S. 59, 65 (2001));
see also United States v. Murphy, 241 F.3d 447, 458 (6th Cir. 2001) (“Questions involving the
interpretation of the guidelines are legal questions that this Court reviews de novo.”).1

         B.       Visual Depiction

         The relevant cross reference here, § 2G1.3(c)(1), says that § 2G2.1 (which increases the
offense level calculations) applies if “the offense involved causing, transporting, permitting, or
offering or seeking by notice or advertisement, a minor to engage in sexually explicit conduct for
the purpose of producing a visual depiction of such conduct[.]” U.S.S.G. § 2G1.3(c)(1). As
applicable to both legal questions raised here, Application Note 5 to § 2G1.3 explains that “[t]he
cross reference in subsection (c)(1) is to be construed broadly[.]” Id. cmt. n.5(A).

         1
          There is some dispute as to the relevant standard of review. Gould argues that we review de novo these
“properly preserved legal issue[s].” The government, on the other hand, cites to United States v. Taylor, 648 F.3d
417 (6th Cir. 2011), for the proposition that we must afford “due deference” to the district court’s determination that
a cross reference applies. However, in Taylor, this Court was considering a “fact-bound question” as to whether
there was a nexus between the firearm and the felony in considering whether the cross reference at U.S.S.G.
§ 2K2.1(b)(6) applied. Id. at 431. The Court thus applied a deferential standard to the determination that the
firearm was used or possessed “in connection with” the felony, resulting in the application of the enhancement. Id.
at 431-32. That, however, was a decidedly fact-bound question. The Court explained that when the challenge to the
application of a cross reference is “strictly a question of law,” we review de novo. Id. at 431 (citing United States v.
Hyler, 308 F. App’x 962, 964-67 (6th Cir. 2009)). Such is the case here; our determination could be decided the
same even on an entirely different set of facts. We are not asking whether the district court erred in determining that
these facts merited the application of the cross reference. Rather, we are asking whether the language of the cross
reference means a certain thing. That is a question of law we review de novo.
 No. 20-5284                                United States v. Gould                                          Page 7


         Gould’s first argument against the application of this cross reference is that live video
transmissions (like a FaceTime call) are not visual depictions because they are “not stored in a
permanent format.” The government responds in two ways. First, the government contends that
the plain meaning of “visual depiction” includes no permanency requirement. Second, even with
that dispute aside, the government maintains that Gould’s conduct “also involved seeking a video
recording of his planned sexual encounter with the girl, and Gould does not dispute that such a
recording would qualify as a ‘visual depiction’ under § 2G1.3(c)(1).”

         The Application Notes to § 2G1.3(c)(1) do not define “visual depiction,” and Gould
rightfully points out that the Sixth Circuit has yet to address this precise issue. In interpreting the
Sentencing Guidelines, as the panel here must do, “the traditional canons of statutory
interpretation apply.” United States v. Sands, 948 F.3d 709, 713 (6th Cir. 2020) (quoting United
States v. Jackson, 635 F.3d 205, 209 (6th Cir. 2011)). Under those canons, we begin with the
plain meaning of the relevant text; if that language is unambiguous, our analysis begins and ends
there. Id. (citing Perez v. Postal Police Officers Ass’n, 736 F.3d 736, 740 (6th Cir. 2013)).

         The government’s plain-meaning arguments point out that the term “depiction” is
“commonly understood as ‘a representation in words or images of someone or something.’”
Appellee Br. at 14 (quoting Depiction, Merriam-Webster Dictionary (2020)).2 Gould’s counsel
at the sentencing hearing also described a depiction simply as “something that people see.”3 The
term “visual,” the government next argues, “simply means that the depiction must be one that is
‘attained or maintained by sight.’” Id. at 15 (quoting Visual, Merriam-Webster Dictionary
(2020)). Put together, then, a “visual depiction” is simply a visible representation of someone or
something.



         2
          When a statute or Guideline fails to define a word, courts should consult the ordinary meanings contained
in both general and legal dictionaries. See, e.g., Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187 (1995); FDIC v.
Meyer, 510 U.S. 471, 476 (1994).
         3
           The district court, at one point, asserted that the common understanding of “depiction” was “the capture of
something for which you were not a firsthand witness[.]” If this were the case—that the term includes a
secondhand/firsthand distinction—then a FaceTime call would surely qualify as a “depiction” given that it transmits
a video image to the witness who sees secondhand whatever is happening on the screen. We disagree to the extent
that the plain meaning of “depiction” does not imply that a person was not present for the “showing.”
 No. 20-5284                                United States v. Gould                                          Page 8


         Nothing in that interpretation suggests that a “visual depiction” must be stored in a
permanent format. In other words, nothing in the common-sense understanding of the individual
words (visual, depiction) nor the combined phrase (visual depiction) implies a requirement of
any permanency, contrary to Gould’s arguments. In support, the government points to 18 U.S.C.
§ 2256(5), which defines “visual depiction” as including various forms of media “whether or not
stored in a permanent format.” 18 U.S.C. § 2256(5). True, as Gould later notes, this definition
(applicable to Chapter 110 of Title 18 in the U.S. Code) does not apply to the statute under which
Gould was convicted (which is located in Chapter 117), but the definition does illustrate that the
term “visual depiction” itself does not exclude impermanent depictions. See also United States
v. Lynn, 636 F.3d 1127, 1135 (9th Cir. 2011) (discussing the ordinary meaning of “visual
depiction” as defined in another chapter and explaining that the “ordinary meaning” of the term
is not “tied or fixed to a particular medium”);4 United States v. Nichols, 371 F. App’x 546, 548
(5th Cir. 2010) (per curiam) (“The plain meaning of ‘visual depiction’ clearly encompasses a
video that could be viewed—perceived visually—by someone remotely.”). Nor does the phrase
“for the purpose of producing” in the cross reference tack on any sort of permanency
requirement; as the district court here aptly noted, a Broadway “production” is “produced,” even
though the shows are intended for live viewing.

         In sum, the plain meaning of the cross reference does not require the “visual depiction”
be a sort that is recorded in any permanent format. Because the language of the cross reference
is not ambiguous, and because Application Note 5 to the cross reference explains that courts are
to “construe[] broadly” the cross reference, we affirm the district court’s conclusion that the
cross reference properly applied to Gould’s offense. Because we decide the matter on the plain
language, we need not address the parties’ other arguments regarding Guidelines construction or
congressional intent. Herman v. Fabri-Ctrs. of Am., Inc., 308 F.3d 580, 585 (6th Cir. 2002)
(“When interpreting a statute, this Court must begin with its plain language, and may resort to a


         4
          Although here the Ninth Circuit was referring to the definition of “visual depiction” in 18 U.S.C. § 2256
(which covers an inapplicable chapter), the court was explaining that nothing in § 2256 contravened the “ordinary
meaning” of visual depiction, an ordinary meaning that did not tie “visual depiction” to any particular medium. In
other words, though the court’s broader point was to clarify the definition of “visual depiction” in § 2256, its point
here about the ordinary meaning was not specific to that statute and is, therefore, at least persuasive evidence as to
the plain meaning of “visual depiction.”
 No. 20-5284                         United States v. Gould                                Page 9


review of congressional intent or legislative history only when the language of the statute is not
clear.”) (emphasis added).

       C.      Seeking by Notice or Advertisement

        Gould’s second argument is that he did not “offer[] or seek[] by notice or advertisement”
under § 2G1.3(c)(1) because he responded to an advertisement “that had already been placed
before he commenced the offense of conviction.” Gould concedes the cross reference is written
broadly—it applies if the offense involved such conduct—but nonetheless argues that because
the other individual placed the advertisement before Gould committed the offense, the placement
of that advertisement was not relevant conduct to Gould’s offense. Gould also concedes that a
“person who responds to an existing advertisement may be ‘seeking[,]’” but he claims that the
“person would not be ‘seeking by notice or advertisement.’”           Gould interprets the phrase
“seeking by notice or advertisement” as, on its face, limited to individuals who placed the notice
or advertisement to try to gain access to a minor. In other words, Gould argues that the cross
reference requires that the defendant play “an active role in placing the advertisement, not a
passive role in responding to the advertisement.”

       The government responds with two arguments: (1) Gould himself sent notices (in the
form of emails to an undercover agent) seeking a minor to engage in sexually-explicit conduct,
and (2) the plain language of the cross reference applies to someone who responds to a notice or
advertisement because the cross reference uses the broad term “involved.” The district court
denied Gould’s arguments, finding that “when [Gould] responded to an ad, that’s evidence of his
interest in seeking out such materials,” which thereby fits plainly within the language of the cross
reference. The district court found no basis to distinguish between the person who placed the ad
and the person who responded to the ad.

       Here, we do not reach the questions of (1) whether Gould was a person “seeking by”
advertisement even though he played only a purportedly passive role in responding to the
preexisting advertisement; or (2) whether Gould himself sent “notices” in his communications
with the other individuals (the initial offender and the subsequent undercover agent). Rather, our
 No. 20-5284                             United States v. Gould                                    Page 10


analysis here is short. It is worth considering again the language of the cross reference. The
cross reference instructs courts to apply § 2G2.1’s heightened offense level calculations:

        [i]f the offense involved causing, transporting, permitting, or offering or seeking
        by notice or advertisement, a minor to engage in sexually explicit conduct for the
        purpose of producing a visual depiction of such conduct[.]

U.S.S.G. § 2G1.3(c)(1). At bottom, Gould’s offense patently involved offering by advertisement
a minor to engage in sexually explicit conduct.

        Crucial and determinative here is the cross reference’s use of the word “involved.”
Circuit courts have repeatedly held—and Gould himself concedes (Reply Br. at 8)—that the term
“involve” is expansive. See, e.g., United States v. Eason, 919 F.3d 385, 391 (6th Cir. 2019)
(defining “involving” as “relat[ing] to or connected with” though noting that the “relationship
must not be too remote or tangential”) (quoting United States v. McKenney, 450 F.3d 39, 45 (1st
Cir. 2006)); United States v. Myers, 925 F.3d 881, 884 (6th Cir. 2019) (same); see also United
States v. King, 325 F.3d 110, 113 (2d Cir. 2003) (“The word ‘involving’ has expansive
connotations[.]”); United States v. Vickers, 540 F.3d 356, 365 (5th Cir. 2008) (“‘[I]nvolving’
means ‘related to or connected with.’”) (citation omitted)); United States v. Gibbs, 656 F.3d 180,
184 (3d Cir. 2011) (“The plain meaning of ‘involve’ is ‘to relate closely’ or to ‘connect
closely.’”) (citation omitted).

        To be sure, courts have recognized that the dictionary definition of “involved” can have
both narrower and broader scopes. More narrowly, the word requires one item to necessarily
“contain as a part” or “include” another item. See McKenney, 450 F.3d at 42 (citing The
American Heritage Dictionary 921 (4th ed. 2000) and Webster’s Third New International
Dictionary 1191 (1993)); see also Shular v. United States, 140 S. Ct. 779, 785 (2020). More
broadly, the word requires merely that one item “relate closely” to the other item.                       See
McKenney, 450 F.3d at 43 (citation omitted); see also Eason, 919 F.3d at 391. Application Note
5’s instruction that § 2G1.3(c)(1) “be construed broadly”5 would suggest that we should opt for
the broader construction. U.S.S.G. § 2G1.3 cmt. n.5(A).


        5
          We note here that we need not reach Gould’s Havis argument against the use of Application Note 5.
Application Note 5 says that the cross reference covers “offering or seeking by notice, advertisement or other
 No. 20-5284                               United States v. Gould                                       Page 11


        But we need not choose between the two definitions now. Under either definition,
Gould’s conduct “involved” an offer by advertisement of a minor to engage in sexually explicit
conduct for the purposes of producing a visual depiction. The posting of the advertisement and
Gould’s response to that advertisement were “relate[d] closely.” Gibbs, 656 F.3d at 184 (citation
omitted). Nor is the relationship between these two acts “too remote or tangential.” Eason, 919
F.3d at 391 (citation omitted).            Indeed, Gould’s conduct of responding to an offer by
advertisement “necessarily requir[ed]” an offering by advertisement. Shular, 140 S. Ct. at 785
(citation omitted).      Gould’s conduct could not have happened without the posting of the
advertisement; that is to say, Gould could not have responded to the advertisement if the other
individual never placed that advertisement.

        To the extent Gould argues that his offense could not have involved such conduct
because the other individual’s placement of the advertisement occurred before Gould engaged
with the advertisement, that argument is unpersuasive because any response to an advertisement,
by definition, necessarily occurs after the placement of the advertisement. Gould’s citation on
this point to United States v. Schock, 862 F.3d 563 (6th Cir. 2017), is inapposite; there, this Court
held that the sexual exploitation of a minor that occurred nearly one year after the charged
offense was not relevant conduct for sentencing purposes as to that charged offense (the sexual
exploitation of a different minor). Id. at 567–69. But those two events—the two separate
exploitations—were not necessarily related in the same sense that the posting of and responding
to an advertisement are. In any event, the timing of the posting of the advertisement is irrelevant.
The advertisement could have been posted a year in advance, but that does not change the fact
that Gould’s offense involved an advertisement offering a minor to engage in sexually explicit




method[.]” U.S.S.G. § 2G1.3(c)(1) cmt. n. 5(A) (emphasis added). Gould argues that applying Application Note 5’s
use of the phrase “or other method” would improperly expand the meaning of the cross reference itself, in violation
of United States v. Havis, 927 F.3d 382, 386 (6th Cir. 2019) (en banc) (per curiam) (“Commentary binds courts only
‘if the guideline which the commentary interprets will bear the construction.’”) (quoting Stinson v. United States,
508 U.S. 36, 46 (1993)). Because we do not rely here on the “other method” phrase in Application Note 5, instead
relying only on the Note’s general instruction that the cross reference be “construed broadly”—a construction which
§ 2G1.3(c)(1) would surely bear, Stinson, 508 U.S. at 46—Gould’s Havis argument carries no weight.
 No. 20-5284                             United States v. Gould                                     Page 12


conduct for purposes of producing a visual depiction. The other individual placed the ad
offering; Gould responded. Gould’s conduct necessarily involved the placement of the ad.6

                                           III. CONCLUSION

        First, the district court correctly decided that a FaceTime call constitutes a “visual
depiction” under the cross reference at U.S.S.G. § 2G1.3(c)(1). The plain language alone leads
us to affirm in that regard. Second, Gould’s conduct involved offering by advertisement insofar
as the unnamed individual placed the advertisement offering a minor to engage in sexually
explicit conduct for the purpose of producing a visual depiction, and Gould responded. The
plain meaning of the term “involved” likewise leads us to that conclusion. For those two
reasons, the district court properly calculated Gould’s Guidelines range by applying
§ 2G1.3(c)(1), and we therefore AFFIRM his sentence.




        6
          To make the point clear, we do not address the government’s alternative arguments that (1) the cross
reference applies because Gould was “seeking by notice or advertisement” or (2) that Gould himself placed a
“notice” in his one-on-one communication with the other individual (and then the undercover agent). We reach
neither because the plain language—Gould’s conduct involved the placing of the advertisement—covers his offense
of conviction and renders the cross reference applicable.
 No. 20-5284                          United States v. Gould                               Page 13


                ____________________________________________________

                    CONCURRING IN PART AND IN THE JUDGMENT
                ____________________________________________________

       RALPH B. GUY, JR., Circuit Judge, concurring in part and concurring in the judgment.
I join Part II.C. of the majority’s opinion, concluding that Gould’s offense “involved” an
“advertisement” “offering . . . a minor to engage in sexually explicit conduct,” USSG
§ 2G1.3(c)(1), because Gould responded to an online advertisement of that nature. Although I
also agree with the ultimate conclusion in Part II.B. that a FaceTime call is a “visual depiction”
under the same provision, I disagree with the majority opinion’s analysis of the issue. The
opinion begins and ends its analysis with the dictionary definition and concludes that “we need
not address the parties’ other arguments regarding Guidelines construction or congressional
intent.” (Maj. Op. 8 (emphasis added)). There is no mention of Gould’s primary arguments,
which rely on established canons of interpretation. (Appellant Br. 11, 14-18; Reply Br. 1, 3-5).

       “In interpreting the Sentencing Guidelines, the traditional canons of statutory
interpretation apply.” United States v. Sands, 948 F.3d 709, 713 (6th Cir. 2020) (quoting United
States v. Jackson, 635 F.3d 205, 209 (6th Cir. 2011)); see, e.g., United States v. Pineda-Duarte,
933 F.3d 519, 523-24 (6th Cir. 2019); United States v. Bonds, 839 F.3d 524, 529 & n.5 (6th Cir.
2016); United States v. Haas, 986 F.3d 467, 479-80 (4th Cir. 2021).

       Under those canons, the Supreme Court has repeatedly admonished that “although
dictionary definitions . . . bear consideration, they are not dispositive.” Yates v. United States,
574 U.S. 528, 538 (2015). As the Court has explained, “stopping there would ignore the rule
that, because statutes are not read as a collection of isolated phrases, . . . ‘[a] word in a statute
may or may not extend to the outer limits of its definitional possibilities.’” Abuelhawa v. United
States, 556 U.S. 816, 819-20 (2009) (internal citations omitted) (quoting Dolan v. U.S. Postal
Serv., 546 U.S. 481, 486 (2006)); id. at 819-24 (concluding that although the “plain meaning” of
“‘facilitating’ drug distribution” could embrace phone calls to arrange cocaine purchases, other
principles dictated that the phrase did not extend that far); see also Gustafson v. Alloyd Co.,
513 U.S. 561, 570 (1995).
 No. 20-5284                           United States v. Gould                             Page 14


          Instead, “the plainness or ambiguity of statutory language is determined not only by
reference to the language itself, but as well by the specific context in which that language is
used, and the broader context of the statute as a whole.” Yates, 574 U.S. at 537 (brackets
omitted) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)); see also Tyler v. Cain,
533 U.S. 656, 662 (2001). That means we do not declare that a provision is clear until “after” we
“apply ‘established principles of interpretation.’” Tiger Lily, LLC v. U.S. Dep’t of Hous. & Urb.
Dev., 992 F.3d 518, 522 (6th Cir. 2021) (order) (quoting POM Wonderful LLC v. Coca-Cola Co.,
573 U.S. 102, 112 (2014)).

          Here, Gould points out that the provision at issue—§ 2G1.3(c)(1)—includes only “visual
depiction,” whereas a separate and nearly identical provision—§ 2G2.2(c)(1)—includes “live
visual depiction” and “visual depiction.” Gould also highlights that the definitions provided in
§ 2G2.1 and § 2G2.2 define “material” to include “a visual depiction, as defined in 18 U.S.C.
§ 2256.” USSG § 2G2.1, comment., n.1; accord USSG § 2G2.2, comment., n.1; cf. 18 U.S.C.
§ 2256(5). But § 2G1.3 does not define “material” or “visual depiction.” Based on the textual
differences, Gould invokes several established canons of interpretation to argue that a FaceTime
call is not a “visual depiction” under § 2G1.3(c)(1). (Appellant Br. 11, 14-18; Reply Br. 1, 3-5).

          First, Gould argues that the “inclusion of a live transmission in [§ 2G2.2(c)(1)] implies
intentional exclusion of a live transmission when only the term ‘visual depiction’ triggers
[§ 2G1.3(c)(1)].” (Appellant Br. 15; see Reply Br. 3-4). Gould’s argument implicates “[a]
familiar principle of [Guidelines] construction.” See Hamdan v. Rumsfeld, 548 U.S. 557, 578
(2006).      “Where [the Commission] includes particular language in one section of [the
Guidelines] but omits it in another section of the same [part of the Guidelines],” as in this case,
“it is generally presumed that [the Commission] acts intentionally and purposely in the disparate
inclusion or exclusion.” See id. (quoting Russello v. United States, 464 U.S. 16, 23 (1983)).
Here, § 2G2.2 and § 2G1.3 are both under Part G of the Guidelines (“Offenses Involving
Commercial Sex Acts, Sexual Exploitation of Minors, and Obscenity”).

          Second, Gould contends that if “visual depiction” includes a “live visual depiction,” then
the Commission’s addition of “live visual depiction” in § 2G2.2 would be superfluous.
(Appellant Br. 15; Reply Br. 1). Indeed, a court “ordinarily assumes ‘that identical words used
 No. 20-5284                          United States v. Gould                           Page 15


in different parts of the same act are intended to have the same meaning.’” Util. Air Regul. Grp.
v. EPA, 573 U.S. 302, 319 (2014) (citation omitted); see Cochise Consultancy, Inc. v. United
States ex rel. Hunt, 139 S. Ct. 1507, 1512 (2019). And it is a cardinal rule that the Guidelines
“should be construed so that effect is given to all its provisions, so that no part will be
inoperative or superfluous.” See Corley v. United States, 556 U.S. 303, 314 (2009) (citation
omitted).

       Third, both parties acknowledge that the relevant textual differences between
§ 2G1.3(c)(1) and § 2G2.2(c)(1) are due to the amendments to only § 2G2.2 in 2009—before
then, both provisions contained the same language. (Reply Br. 4; Gov’t Br. 20-22); see USSG
App. C, amend. 733 (2009). Gould therefore argues that because the Commission made changes
to § 2G2.2, but did not include the changes in § 2G1.3, “[t]his omission must have been
intentional and the differences must be given effect.” (Reply Br. 4). Gould again has a point, as
this implicates yet another canon of interpretation. “When [the Commission] amends [the
Guidelines], courts must ‘presume it intends [the change] to have real and substantial
effect.” See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (quoting Stone v. INS, 514 U.S. 386,
397 (1995)); see also Field v. Mans, 516 U.S. 59, 75 (1995) (“The more apparently deliberate the
contrast, the stronger the [negative] inference[.]”).

       These arguments do not present easy answers. But these “internal inconsistencies in the
[Guidelines] must be dealt with.” United States v. Turkette, 452 U.S. 576, 580 (1981); see also
United States v. Ron Pair Enters., Inc., 489 U.S. 235, 240-41 (1989); Gov’t Br. 23 (citing United
States v. Wynn, 579 F.3d 567, 574-75 (6th Cir. 2009) (concluding that based on the differences
between the commentary notes of § 2L1.2 and § 4B1.2 the “logical conclusion . . . is that the
Sentencing Commission did not intend for ‘forcible sex offenses’ under § 4B1.2 to be defined
the same way as ‘forcible sex offenses’ under § 2L1.2”)). The nature of the crime here is no
reason to ignore Gould’s arguments.

       His arguments, however, are not enough to carry the day. “[A]ny canon of statutory
interpretation . . . can assuredly be overcome by other indicia of meaning.” Lockhart v. United
States, 577 U.S. 347, 352 (2016); see, e.g., Marx v. Gen. Revenue Corp., 568 U.S. 371, 385-86
(2013); Util. Air Regul. Grp., 573 U.S. at 320. “[T]here is more here, showing why [Gould’s]
 No. 20-5284                         United States v. Gould                            Page 16


negative pregnant argument should not be elevated to the level of interpretive trump card.”
Field, 516 U.S. at 67.

       This is true for at least two reasons. First, Gould was convicted under 18 U.S.C. § 2422
for attempting to entice a minor to engage in “any sexual activity for which any person can be
charged with a criminal offense.” That phrase is defined in 18 U.S.C. § 2427, which is located in
Chapter 117—the same chapter containing Gould’s statute of conviction. In § 2427, it states:
“In this chapter, the [phrase] . . . includes the production of child pornography, as defined in
section 2256(8).” In turn, § 2256(8) defines “child pornography” as “any visual depiction,
including any photograph, film, video, picture, or computer or computer-generated image or
picture, whether made or produced by electronic, mechanical, or other means, of sexually
explicit conduct” involving a minor. (Emphasis added). “Visual depiction,” is then defined in
§ 2256(5) to include “data which is capable of conversion into a visual image that has been
transmitted by any means, whether or not stored in a permanent format.” (Emphasis added).

       Thus, following Gould’s statute of conviction down “a definitional rabbit-hole,” United
States v. Garth, 965 F.3d 493, 497 (6th Cir. 2020), leads us to Congress’s definition of “visual
depiction” in § 2256(5). And the Guidelines must be “consistent with all pertinent provisions of
any Federal statute.” 28 U.S.C. § 994(a); see also United States v. Havis, 929 F.3d 317, 319 (6th
Cir. 2019) (en banc) (Sutton, J., concurring in the denial of en banc reconsideration) (“Though
[the Guidelines] do not define distribution, I see no reason to give the word . . . a different
meaning from the one in the Controlled Substances Act [(CSA)].”); United States v. Jackson,
984 F.3d 507, 512 (6th Cir. 2021) (“[W]e routinely utilize the CSA (even after Havis) in defining
the relevant conduct covered by the Guidelines.”). That the changes to § 2G2.2 were not also
included in § 2G1.3 simply means that the Commission overlooked the reference to “visual
depiction” in the identical language and structure of § 2G1.3(c)(1) and failed to appreciate that
Gould’s statute of conviction (18 U.S.C. § 2422) incorporates Congress’s definition of “visual
depiction” in § 2256(5). See United States v. Wilson, 503 U.S. 333, 336 (1992) (attributing no
significance to amendments deleting a reference to the Attorney General; the reference “was
simply lost in the shuffle” of a comprehensive statutory revision).
 No. 20-5284                        United States v. Gould                             Page 17


       It makes no sense to conclude that the Commission intended § 2G1.3 to have a narrower
definition of “visual depiction” than that incorporated by Gould’s statute of conviction. See id.
at 334 (“[A]bsurd results are to be avoided.”). So regardless of any negative inference that we
might typically draw from the inclusion of “live visual depiction” in § 2G2.2(c)(1) and the
absence of that term in § 2G1.3(c)(1), the meaning of “visual depiction” under § 2G1.3(c)(1)
should be the same as that in § 2256(5). A FaceTime call falls well within § 2256(5)’s broad
definition.

       With this understanding, the decision in United States v. Wynn, 579 F.3d 567 (6th Cir.
2009), does not favor Gould. There, the commentary notes of both § 2L1.2 and § 4B1.2
enumerated various offenses as per se “crimes of violence.” Wynn, 579 F.3d at 574. The
Commission had amended the commentary to § 2L1.2 but not § 4B1.2.               Thus, this court
concluded that the “logical conclusion . . . is that the Sentencing Commission did not intend for
‘forcible sex offenses’ under § 4B1.2 to be defined the same way as ‘forcible sex offenses’ under
§ 2L1.2.” Id. at 574-75. But Wynn is distinguishable for at least two reasons. As noted, Gould’s
statute of conviction is linked to the definition of “visual depiction” in § 2256(5), and the
Commission’s definition must be consistent. Moreover, in Wynn, the court noted that even
before the amendment, “§ 2L1.2’s definition of ‘crime of violence’ ha[d] always expressly
covered more sex crimes than § 4B1.2’s definition,” and thus there was “nothing irrational about
the Sentencing Commission’s decision to continue that approach with the 2008 amendment
adding language to § 2L1.2 alone.” Id. at 575. Here, however, § 2G1.3(c)(1) and § 2G2.2(c)(1)
were identical until the 2009 amendments. It is doubtful that the Commission intended the two
Guidelines to suddenly have different meanings and that it did so without any explanation.

       Second, not all amendments are intended as substantive changes. For instance, the
Supreme Court concluded that the words “book, pamphlet, picture, motion-picture film, . . . or
other matter of indecent character” in the federal obscenity statute, 18 U.S.C. § 1462, covered
phonograph records, not just “visual obscene matter.” United States v. Alpers, 338 U.S. 680,
682-83 (1950). To apply the canon of ejusdem generis, the Court reasoned, would “defeat the
obvious purpose” of “a comprehensive statute.” Id. at 683 (citation omitted). The Court was
also “not persuaded that Congress, by adding motion-picture film to the specific provisions of
 No. 20-5284                         United States v. Gould                               Page 18


the statute, evidenced an intent that obscene matter not specifically added was without the
prohibition of the statute,” and instead the amendment merely demonstrated that “Congress was
preoccupied with making doubly sure that motion-picture film was within the Act, and was
concerned with nothing more or less.” Id. at 684-85.

       In the same vein, the government cites cases standing for the proposition that when
Congress amended § 2256(5)’s definition of “visual depiction” in 2008 by adding “data which is
capable of conversion into a visual image that has been transmitted by any means, whether or not
stored in a permanent format,” see Pub. L. No. 110-401, § 302 (2008), this did not mean that
such content was not covered by the pre-2008 definition. See United States v. Nichols, 371 F.
App’x 546, 548-50 (5th Cir. 2010) (“The fact that Congress later amended the statute to clarify
that live video transmissions are prohibited . . . does not mean that the statute did not cover such
transmissions at the time of [defendant’s] offense.”); see also United States v. Lynn, 636 F.3d
1127, 1133-35 & n.8 (9th Cir. 2011); United States v. Hockings, 129 F.3d 1069, 1072 (9th Cir.
1997) (concluding that the 1996 amendments to § 2256, which added computer data to the
definition of visual depiction, did not mean that the pre-1996 statute did not encompass GIF
files); United States v. Whiting, 165 F.3d 631, 634 & n.3 (8th Cir 1999) (relying on Hockings to
hold that even before § 2256(5) was amended in 1996, “images stored on computer disks were
encompassed by the original definition of ‘visual depiction’” in the statute).

       Thus, if “Congress may amend a statute simply to clarify existing law,” Nichols, 371 F.
App’x at 549 (citation omitted), then so too may the Commission amend § 2G2.2 without
intending to expand its scope, especially given that the Commission merely intended to follow
Congress’s amendments to § 2256(5), see USSG App. C, amend. 733. Similarly, the inclusion
of “live visual depiction” in § 2G2.2(c)(1) is not superfluous. Rather, it operates to “remove
doubt” that a “live visual depiction” is within § 2G2.2(c)(1). See Marx, 568 U.S. at 385 (“The
canon against surplusage is not an absolute rule.”). Given that it is reasonable to conclude that
the changes to § 2G2.2 are not substantive, it follows that the absence of “live visual depiction”
in § 2G1.3 does not cabin the meaning of visual depiction.
 No. 20-5284                       United States v. Gould                         Page 19


                                       *      *          *

       For these reasons, I would conclude that a FaceTime call is a “visual depiction” for
purposes of § 2G1.3(c)(1) and affirm Gould’s sentence.